Citation Nr: 0932073	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1949 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that denied service connection for myelodysplastic syndrome 
(claimed as cancer and chest pain), to include as due to 
Agent Orange exposure.  In March 2007, the Veteran testified 
at a Board videoconference hearing.  In April 2007, the Board 
remanded this appeal for further development.  

In January 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in May 2009.  In June 2009, the Veteran and his 
representative were provided with a copy of the VHA opinion.  
In August 2009, the representative submitted additional 
argument as to the Veteran's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's myelodysplastic syndrome was not present during 
service or for many years thereafter, and was not caused by 
any incident of service including Agent Orange exposure.  






CONCLUSION OF LAW

Myelodysplastic syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2004, correspondence 
in December 2004, a rating decision in February 2005, a 
statement of the case in April 2005, and correspondence in 
May 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a September 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination and a VHA opinion 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has myelodysplastic syndrome 
that is related to service, to include as due to Agent Orange 
exposure in Vietnam.  

As noted above, the Veteran had active service from November 
1949 to June 1973.  His available service personnel records 
indicate that he was awarded decorations indicating Vietnam 
service.  

His service treatment records do not show complaints, 
findings, or diagnoses of myelodysplastic syndrome.  

The first post-service evidence of record of any possible 
diagnosed myelodysplastic syndrome is in March 2004, decades 
after the Veteran's separation from service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A March 2004 discharge report from L. K. Howard, M.D., 
indicated that the Veteran was admitted for a cardiac 
catheterization.  It was noted that he had recent symptoms 
suspicious for angina with longstanding paroxysmal atrial 
flutter.  It was also reported that two previous attempts at 
ablation were unsuccessful and that the veteran had pacemaker 
placed in 2002.  Dr. Howard stated that the Veteran was found 
to have a low platelet count, that he was seeing Dr. Wurtz, 
and that he was to have bone marrow testing prior to 
discharge.  The final diagnoses were paroxysmal atrial 
flutter, recent chest pain with no evidence of coronary 
artery disease, and thrombocytopenia.  

A March 2004 consultation report from K. Wurtz, M.D., noted 
that the Veteran was hospitalized for evaluation and 
treatment of chest pain and that he underwent successful 
cardiac catheterization.  The assessment was 
thrombocytopenia, etiology to be determined.  Dr. Wurtz noted 
that Amiodarine had reportedly caused some thrombocytopenia, 
but it was particularly noted for myelosupression.  Dr. Wurtz 
commented that the Veteran did have borderline leucopenia, 
mild anemia, and moderate thrombocytopena, so he could also 
have an underlying bone marrow disorder.  The assessment also 
included the need to rule out an autoimmune disorder.  It was 
noted that the Veteran was to have a bone marrow aspiration 
and biopsy, as well as antinuclear antibody and rheumatoid 
factor tests.  

A March 2004 bone marrow report from D. A. Cherry, M.D., 
indicated that the above findings were suspicious for a 
myelodysplastic syndrome, most likely refractory anemia with 
excess blasts.  Dr. Cherry indicated, however, that 
myelodysplasia could not be diagnosed in the absence of iron 
stores.  

An April 2004 report from Dr. Wurtz related an assessment of 
possibly early myelodysplasia with decreased iron stores and 
cardiac dysfunction being evaluated.  It was noted that the 
Veteran was taking oral Iron without any intolerance.  
Another April 2004 report from Dr. Wurtz indicated an 
assessment of thrombocytopenia that may be related to early 
myelodysplasia; iron deficiency, improving; and cardiac 
arrhythmia.  

A May 2004 report from Dr. Wurtz noted an assessment of mild 
myelodysplasia with stable hematologic parameter; history of 
Agent Orange exposure, probably related to bone marrow 
disorder; atrial ventricular dysrhythmias followed by a 
cardiologist, stable; and anxiety as well as depression, 
stable.  

A December 2004 report from Dr. Wurtz related an assessment 
of myelodyspenia.  Dr. Wurtz indicated that such was a pre-
leukemia, which was a malignancy, but had not declared itself 
clinically other than with weakness, fatigue, 
thrombocytopenia, and mild leucopenia.  It was noted that the 
Veteran was mildly symptomatic from the myelodysplasia, but 
that he did not require treatment at that time.  Dr. Wurtz 
indicated that myelodysplasia was a bone marrow malignancy 
that manifested in several ways clinically and that sometimes 
the three cell line would be affected differently.  It was 
noted that, at that time, the Veteran's platelets were low 
and that his white cells were borderline, but that he had not 
yet become terribly anemic.  Dr. Wurtz indicated that the 
Veteran was mildly anemic and that he did not require current 
treatment, even though he had mild symptoms of 
myelodysplasia.  Dr. Wurtz commented that "myelodysplasia 
[could] develop de novo or be associated with chemical 
exposures and exposures to toxins."  

A February 2007 report from Palmetto Primary Care Physicians 
noted that the Veteran reported that he had anemia and 
thrombocytopenia that began years earlier.  He described his 
symptoms as severe and worsening and indicated that such were 
aggravated by possible exposure to Agent Orange and relieved 
by nothing.  He related that associated signs and symptoms 
were chronic easy bruising and bleeding.  The Veteran also 
reported that he had fatigue and hyperthyroidism which began 
years ago.  It was noted that the Veteran described the 
severity as moderate and indicated that associated signs and 
symptoms were a history of myelodysplasia.  He further 
indicted that he had bone pain which began years earlier and 
was located all over his body and especially in his legs and 
arms.  He described the severity as moderate and worsening.  
The assessment included polyarthralgia, new; myelodysplasia, 
new; fatigue, unchanged; anemia, unchanged; secondary 
thrombocytopenia, unchanged; and hypothyroidism, acquired, 
stable.  The examiner indicated that the best explanation for 
the veteran's condition was myelodysplastic 
disorder/myelodysplasia.  The examiner reported that the 
Veteran's blood counts were stable, but that he was 
significantly symptomatic with fatigue, bleeding, and chronic 
pain.  The examiner stated that the Veteran had a "history 
of Agent Orange exposure which may be related."  

At his March 2007 Board hearing, the Veteran testified he 
served in Vietnam.  He indicated that two of his doctors 
believed that his myelodysplasia could be the result of 
exposure to Agent Orange, but that they could not prove it, 
so they would not state that it was related in writing.  

An August 2008 VA examination report noted that the Veteran's 
claims file had been reviewed.  The examiner discussed the 
Veteran's medical history in some detail.  It was noted that 
the Veteran had suffered from atrial fibrillation since he 
was a teenager and that there was no indication anywhere in 
the service medical records that it worsened in the service.  
The examiner noted that in 1994, the Veteran had prostate 
cancer with a radical prostatectomy.  The examiner stated 
that the Veteran did not undergo chemotherapy or radiation at 
that time.  The examiner indicated that in March 2004, the 
Veteran was identified as having low platelets, a low white 
blood count, and borderline anemia.  It was noted that a bone 
marrow biopsy showed myelodysplastic syndrome likely a 
refractory anemia.  The examiner indicated that the Veteran 
had never had treatment for such disorder, but that at one 
point, he was placed on oral iron supplements that were 
discontinued.  It was noted that the Veteran reported that he 
had fatigue and multiple bone and muscle pain.  

As to diagnoses, the examiner indicated that the Veteran had 
a distant history of prostate cancer treatment with a radical 
prostatectomy with no chemotherapy or radiation.  It was 
noted that the Veteran was felt to be free of the disease.  
The examiner stated that the Veteran also had a longstanding 
history of atrial fibrillation going back some sixty years 
that did not appear to have been significantly worsened by 
his military service.  It was reported that based on a 
cardiac catheterization in 2004, the Veteran had no 
significant coronary artery disease.  The examiner also 
indicated that the Veteran had myelodysplastic syndrome 
diagnosed in 2004 by a bone marrow biopsy and that he was not 
currently under treatment.  The examiner commented that the 
Veteran's myelodysplasia was, in fact, not one of the eleven 
conditions granted presumptive service connection for Agent 
Orange exposure.  The examiner stated that, therefore, he was 
"forced to opine that [the Veteran's] myelodysplasia [was] 
not related to his Agent Orange exposure or to his prostate 
cancer nor [was] his chest pain related to either one."  

A May 2009 VHA opinion was provided by a hematology/oncology 
physician.  The physician noted that he had reviewed the 
Veteran's claims file that contained correspondence and 
medical records pertaining to his case.  The physician 
reported that records pertaining to the time period of 
approximately 2004 through 2006 were reviewed and that the 
Veteran consistently had mild to moderate anemia (Hgb values 
11-12), low normal neutrophil counts, and low total WBC 
(typically 4-7), and mild to moderate thrombocytopenia 
(platelet counts approximately 80-110K).  The physician noted 
that the Veteran underwent a bone marrow biopsy in March 2004 
which showed mild dysgranulocytopoiesis, 
dysmegakaryocytopoiesis, and megaloblastic changes in red 
cell precursors, all consistent with myelodysplastic 
syndrome.  The physician noted that during the time period 
for which the records were made available, peripheral blood 
cytopenias were not severe, and aside from diagnostic 
testing, no therapy (such as transfusion, growth factor 
support, or chemotherapy) was indicated or administered.  

The physician commented that a diagnosis of myelodysplastic 
syndrome was not questioned in this case.  The physician 
stated that myelodysplastic syndrome could be a progressive 
process leading to severe cytopenias, and was generally 
treated with supportive measures such as transfusion and 
growth factor support (erythropoietin, g-CSF).  The physician 
noted that in severe or progressive cases, chemotherapy had 
been shown to have some limited benefit, but was not 
curative.  It was noted that myelodysplastic syndrome 
progressed to acute leukemia in a fraction of the cases.  The 
physician reported that the etiology of myelodysplastic 
syndrome was not completely understood and that it was 
typically a disease of the elderly.  The physician stated 
that myelodysplastic syndrome has been associated with 
exposure to ionizing radiation, prior chemotherapy with 
alkylating agents, and may be associated with environmental 
exposure to benzene and ethylene oxide.  The physician 
remarked that he was not aware of any data to support the 
contention that myelodysplastic syndrome occurs at an 
increased frequency in veterans exposed to herbicides in 
Vietnam.  The physician indicated that myelodysplastic 
syndrome was not included as one of the eleven disease 
categories that were recognized as associated with exposure 
to certain herbicide agents.  The physician commented that 
"contrary to some of the supporting letters in the 
[Veteran's] claims file, myelodysplastic syndrome [was] not 
'related' to multiple myeloma (a lymphoid malignancy)."  The 
physician stated that in his expert opinion, "there [was] no 
evidence to justify a claim that myelodysplastic syndrome in 
this case was related to the Veteran's service in the 
military."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a May 2004 report from Dr. Wurtz 
related an assessment that included mild myelodysplasia with 
stable hematologic parameter, history of Agent Orange 
exposure, probably related to bone marrow disorder.  The 
Board notes that there is no indication that Dr. Wurtz 
reviewed the Veteran's entire claims file in providing his 
opinion that the Veteran's history of Agent Orange exposure 
was probably related to his bone marrow disorder.  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, his opinion has little 
probative value in this matter.  

Additionally, the Board notes that in a December 2004 report, 
Dr. Wurtz indicated an assessment of myelodyspenia.  Dr. 
Wurtz stated that such was a pre-leukemia, which was a 
malignancy, but had not declared itself clinically other than 
with weakness, fatigue, thrombocytopenia, and mild 
leucopenia.  It was noted that the Veteran was mildly 
symptomatic from the myelodysplasia, but that he did not 
require treatment at that time.  Dr. Wurtz commented that 
"myelodysplasia [could] develop de novo or be associated 
with chemical exposures and exposures to toxins."  The Board 
observes that there is no indication that Dr. Wurtz reviewed 
the Veteran's entire claims file in providing this opinion.  
See Swann, supra.  Further, Dr. Wurtz's opinion is 
speculative in that he essentially uses the term "could".  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  Given these circumstances, the 
Board finds that the December 2004 opinion from Dr Wurtz also 
has little probative value in this matter.  

The Board observes that a February 2007 report from Palmetto 
Primary Care Physicians indicated that the best explanation 
for the Veteran's condition was myelodysplastic 
disorder/myelodysplasia.  The examiner stated that the 
Veteran had a "history of Agent Orange exposure which may be 
related."  The Board observes that there is no indication 
that the examiner reviewed the Veteran's entire claims file 
in providing his opinion.  See Swann, supra.  Additionally, 
the examiner's opinion is speculative in that it uses the 
term "may".  See Tirpak, supra.  Therefore, the opinion 
provided pursuant to the February 2007 report from Palmetto 
Primary Care Physicians also has little probative value in 
this matter.  

Conversely, the Board observes that the August 2008 VA 
examination report specifically noted that the Veteran's 
claims file had been reviewed.  The examiner commented that 
the Veteran's myelodysplasia was, in fact, not one of the 
eleven conditions granted presumptive service connection for 
Agent Orange exposure.  The examiner stated that, therefore, 
he was "forced to opine that [the Veteran's] myelodysplasia 
[was] not related to his Agent Orange exposure or to his 
prostate cancer nor [was] his chest pain related to either 
one."  The examiner also specifically discussed the 
Veteran's medical history in some detail.  Therefore, the 
Board finds that the VA examiner's opinion is very probative 
in this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

Additionally, the Board notes that the May 2009 VHA opinion 
was provided by a hematology/oncology physician who discussed 
the Veteran's medical history in detail.  The physician noted 
that myelodysplastic syndrome was not included as one of the 
eleven disease categories that were recognized as associated 
with exposure to certain herbicide agents.  The physician 
commented that "contrary to some of the supporting letters 
in the [Veteran's] claims file, myelodysplastic syndrome 
[was] not 'related' to multiple myeloma (a lymphoid 
malignancy)."  The physician specifically stated that in his 
expert opinion, "there [was] no evidence to justify a claim 
that myelodysplastic syndrome in this case was related to the 
Veteran's service in the military."  As the physician 
discussed the Veteran's medical history in detail, referred 
to supporting letters in his claims file, and provided a 
rationale for his opinion, the Board finds that the May 2009 
VHA opinion is the most probative in this matter.  See Wensh, 
supra.  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his current myelodysplastic 
syndrome is not among the diseases listed as presumptively 
associated with Agent Orange exposure.  Thus, the Veteran is 
not entitled to service connection on a presumptive basis due 
to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran 
may, nonetheless, establish service connection if the 
evidence shows that his current myelodysplastic syndrome was, 
in fact, caused by exposure to Agent Orange or some other 
incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. 
Cir. 1994).  

The Board observes that the probative medical records do not 
suggest that the current myelodysplastic syndrome is related 
to the Veteran's period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's present 
myelodysplastic syndrome (as well as any complaints of chest 
pain related to such disorder) began many years after 
service, without relationship to service, to include any 
Agent Orange exposure.  

The Veteran has alleged in statements and testimony that his 
current myelodysplastic syndrome had its onset during his 
period of service, to include exposure to Agent Orange.  As a 
lay person, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's myelodysplastic syndrome began many years 
after service and was not caused by any incident of service, 
including Agent Orange exposure.  The Board concludes that 
the Veteran's myelodysplastic syndrome was neither incurred 
in nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  







ORDER

Service connection for myelodysplastic syndrome, to include 
as due to Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


